Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/22 has been entered.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-7, 9-11, 14-15 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Man et al (2012/0070388).
Man et al disclose a synergistic combination of extended chain surfactants and co-surfactants, emulsions and microemulsions and cleaning compositions (abstract). 
Man et al disclose a detergent cleaning surfactant composition combination blend of extended anionic and nonionic surfactants having linking groups of propylene oxide from 5-15; C8-C20 carbon atoms and degree of ethoxylation from 1-5 (see 0040-0044). The extended surfactants are in a single phase of microemulsion with oils such as vegetable, mineral organic or synthetic (0049) and further suggest an anionic to intermediate ratio of extended chain surfactants is greater than 1:1 (0048) with the percentage of total blend surfactants being from 40 to 80% (0053-0055). In addition, the extended chain surfactants, Man et al further includes adjunct ingredients such as perfumes, co-surfactants, builders and antioxidants (0056). Man et al teach that said microemulsion-inducing vegetable oil is present in amounts exemplified from approximately 33% (0047).  See 0049 and Table 2.
Man et al do not teach with sufficient specificity to anticipate the claimed ingredients but one skilled in the art would have been motivated to combine the one more extended chain surfactant mixtures which comprises one having an intermediate polarity poly-propylene oxide chain and may be anionic or nonionic with a microemulsion inducing oil and the balance being water. Man et al teach each of the components, specifically the surfactant combination where the intermediate and anionic surfactant comprise the same carbon chain length and the only difference being the carbon chain length having a radical of 24-36 carbon atoms.
 Therefore, one skilled in the art would have been motivated to combine the ingredients within their requisite proportions to suggest the claimed invention, absent a showing to the contrary commensurate in scope with the claimed invention. The skilled artisan would readily recognize the obviousness of position isomers or successive homologs and absent a showing to the contrary, it is held obvious to extend carbon chain lengths since the compounds would retain similar surfactant characteristics in the absence of a showing to the contrary, commensurate in scope with the claimed invention.
Accordingly, Man et al teach the surfactant system in microemulsion form are capable of treating and removing stains caused oils from a variety of surfaces (0049 and 0052) and the skilled artisan would have been motivated to combine the components to suggest the claimed invention.
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Compounds, which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601
(CCPA 1978) (stereoisomers prima facie obvious).


Claims 1-3, 5-7, 9-11, 14-15 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Christensen et al (2012/0071384) in view of Loth et al (5,076,954).
Christensen et al disclose a detergent cleaning surfactant composition combination blend of extended anionic and nonionic surfactants having linking groups of propylene oxide from 5-15; C8-C20 carbon atoms and degree of ethoxylation from 1-5 (see 0042-0043). The extended surfactants are in a single phase of microemulsion with oils (0044) and further suggest an anionic to intermediate ratio of extended chain surfactants is greater than 1:1 (0049) with the percentage of total blend surfactants being from 1 to 70% (0049). In addition, the extended chain surfactants, Christensen et al further includes adjunct ingredients such as perfumes, co-surfactants, builders and antioxidants (0056).
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Christensen et al do not teach or suggest the specific oil component and their requisite proportions as suggested in dependent claims 5 and 7.
Loth teaches a water-soluble surfactant composition that derived from aliphatic sulfonates (col 7, In 16-29, Suitable water-soluble non-soap anionic synthetic organic detergents comprise those surface active or detergent compounds which include an organic hydrophobic moiety of 8 to 26 carbon atoms and preferably 10 to 18 carbon atoms in their molecular structure and at least one hydrophilic moiety selected from the group of sulfonates, sulfates and carboxylates, so as to form a water soluble detergent, and Loth further teaches a single phase microemulsion comprising water and an oil component (col 1, line 1-30).  The described compositions comprise a synthetic organic detergent, an essentially water insoluble perfume (which may omit terpenes), water and a suitable co-surfactant, which surfactant, by reducing interfacial tension at interfaces between dispersed and continuous phases of the emulsion of the detergent, perfume and water, produces a stable, normally clear microemulsion, at room temperature; see also instant specification para [0009] In a third aspect, there is provided a single phase microemulsion comprising the surfactant blend of the present disclosure, water and an oil component).
Loth teaches the single-phase microemulsion of claim 5. Loth further teaches wherein the surfactant blend is present in an amount ranging from about 1% by weight to about 60% by weight, based on the total weight of the single phase microemulsion (col 3, In 21-53, components of the concentrated microemulsion are 5 to 30% of synthetic organic detergent, 2 to 20% of perfume, 2 to 50% of co-surfactant and 50 to 85% of water. Loth et al further teach that said oil includes natural, ether, esters and essential oils (col. 5, lines 1-68).
It would have been obvious to the skill artisan to include an oil component to suggest a microemulsion composition because Loth teaches that microemulsions are useful as hard surface cleaning applications (col 1, lines 59-68). Furthermore, microemulsions have been disclosed in various patents and patent applications for liquid detergent compositions, which may be, useful as hard surface cleaners, which expands the scope of utility of the claimed compounds. Moreover, Christensen et al teach the inclusion of microemulsions with an oil component that compliments the extended anionic and nonionic surfactant combination. Therefore, in the absence of unexpected results to the contrary, the specific oils suggested in Loth et al would have been an obvious inclusion to the compositions of Christensen et al to produce a stable microemulsion having detergent to aid in reducing interfacial tensions, in addition to being useful in hard surface cleaning, in the absence of a showing to the contrary.
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]
	With respect to the carbon chain length being 24-36 within the R group of the intermediate component.
One skilled in the art would have been motivated to combine the ingredients within their requisite proportions to suggest the claimed invention, absent a showing to the contrary commensurate in scope with the claimed invention. The skilled artisan would readily recognize the obviousness of position isomers or successive homologs and absent a showing to the contrary, it is held obvious to extend carbon chain lengths since the compounds would retain similar surfactant characteristics in the absence of a showing to the contrary, commensurate in scope with the claimed invention.
Compounds which are position isomers (compounds having the same radicals in
physically different positions on the same nucleus) or homologs (compounds differing
regularly by the successive addition of the same chemical group, e.g., by -CH2- groups)
are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601
(CCPA 1978) (stereoisomers prima facie obvious).


Response to Arguments
Applicant's arguments filed 4-13-2022 have been fully considered but they are not persuasive.
Applicant argues Christensen et al or Man et al do not teach the composition as claimed because of the “consisting of” transitional phrase which excludes the use of 1) a water conditioning agent and/or 2) an acid source.
The examiner contends and respectfully disagrees. The transitional phrase of “consisting of” is appreciated and closes the composition as claimed to those materials specified. However, applicant has open up the composition with a plethora of optional ingredients, when interpreted given their most broad and reasonable meaning, may define the ingredients listed in Christensen et al or Man et al. The two terms applicant argues that allegedly are excluded due the consisting of transitional phrase 1) water conditioning and 2) an acid source are not specifically defined in either Man et al or Christensen et al. Applicant’s permissible optional ingredients include a vast and wide amount of ingredients that appears to close the aqueous composition as claimed to 3 ingredients but cleverly opens it up to include an additional 30 components with the option.  Many of the ingredients optionally permitted in the claimed invention such as “builder, stabilizer, suspending agent, a base, a chelant and/or a suds controlling agent” to name a few, may comprise the same ingredients and read directly on 1) water conditioning agent or 2) an acid source. The detergent composition as claimed utilizes many well-known optional ingredients for a variety of effects. To that extend applicant is allowed to be his own lexicographer but without a defined compound or ingredient, the terminology of 1) water conditioning and 2) and acid source reads broadly on many of the optional components listed in the claims as amended. Therefore, one skilled in the art would have envisioned Man et al and Christensen et al to read on the claimed invention as amended since the components are suggested and with the transitional phrase of consisting of, the one or more optional ingredients appear to read on many of the components given their broad terminology and without the specification defining the components for their chemical ingredients. Accordingly, the claims remain rejected.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Pettigrew-Brown can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761